Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered July 6, 1995, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth degree, and sentencing him as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. Miranda warnings were unnecessary because defendant was not in custody when the detective asked him two questions of an investigatory nature. Under the totality of the circumstances herein, a reasonable innocent person would not have believed himself to be in custody (see, People v Yukl, 25 NY2d 585, 589, cert denied 400 US 851; see also, Oregon v Mathiason, 429 US 492, 495).
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence of defendant’s knowledge that the property was stolen, including his contradictory and patently false explanations of his acquisition of the property.
Defendant’s remaining contention is unpreserved and without merit. Concur—Ellerin, J. P., Nardelli, Wallach and Rubin, JJ.